Citation Nr: 0819726	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-08 558	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Evaluation of service-connected thoracic spine disorder, 
evaluated as non-compensably disabling from July 17, 2002.

2.  Evaluation of service-connected hilar lymphadenopathy, 
evaluated as non-compensably disabling from July 17, 2002.

3.  Evaluation of service-connected lumbar spine disorder, 
evaluated as 10 percent disabling from July 17, 2002.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to July 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Thereafter the claims file 
was transferred to the RO in Detroit, Michigan.  In October 
2007, the veteran testified at a hearing before the 
undersigned.

The claim for an evaluation in excess of 10 percent for a 
lumbar spine disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Since July 17, 2002, the veteran's thoracic spine 
disorder has not been manifested by any limitation of motion 
with X-ray evidence of arthritis, ankylosis of the dorsal 
spine, or at least moderate limitation in the range of motion 
of the dorsal spine even taking into account complaints of 
pain. 

2.  Since September 26, 2003, the veteran's thoracic spine 
disorder has not been manifested by muscle spasm, guarding, 
or localized tenderness; a vertebral body fracture with loss 
of 50 percent or more of the height; or adverse neurological 
symptomatology. 

3.  Since July 17, 2002, the veteran's hilar lymphadenopathy 
has not been manifested by pulmonary involvement with 
persistent symptoms requiring chronic low dose or 
intermittent corticosteroids or by pulmonary function test 
showing Forced Expiratory Volume at one second of 71 to 80 
percent predicted, Forced Expiratory Volume at one 
second/Forced vital capacity of 71 to 80 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method of 66 to 80 percent predicted.


CONCLUSIONS OF LAW

1.  Since July 17, 2002, the veteran has not met the criteria 
for a compensable evaluation for a thoracic spine disorder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5291 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2007).

2.  Since July 17, 2002, the veteran has not met the criteria 
for a compensable evaluation for hilar lymphadenopathy.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.97, Diagnostic Codes 6600, 6846 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in her possession, what 
specific evidence she is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to VA's duty to notify, the veteran is challenging the 
initial evaluations and effective dates assigned following 
the grant of service connection in a July 2002 rating 
decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Thus, VA's duty to notify in this case has 
been satisfied.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  

Moreover, since VA's notice obligation was satisfied when the 
RO granted the veteran's claims for service connection, the 
Board also finds that VA does not run afoul of the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record all identified and available post-
service records.  The veteran, in June 2003 and December 
2006, was also afforded VA examinations which provide 
sufficient information for the Board to rate the severity of 
her service connected disabilities.  Moreover, the RO 
attempted to obtain on several occasions the records the 
veteran alleged were on file with the Social Security 
Administration (SSA).  However, in December 2005 and again in 
February 2006, the SSA notified VA that it did not have any 
records of the veteran in its possession.  Furthermore, in 
March 2007 the veteran notified the RO that she was not in 
receipt of any state disability benefits.  Therefore, even 
though the veteran testified that she was appealing a 2002 
SSA decision that denied her claim for disability and had a 
hearing on this appeal in 2005, the Board finds that 
adjudication of this appeal may go forward without another 
request for SSA records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  The 
Board's decision to go forward without another request for 
these records is further supported by the personal hearing 
testimony which indicted that her SSA disability claim was 
focused on the disability caused by her lumbar spine 
disability and not on the two disabilities which are the 
subject of the current decision.

Accordingly, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


General Legal Criteria

The veteran and her representative contend that the 
claimant's thoracic spine disorder and hilar lymphadenopathy 
are manifested by symptomatology that warrants the assignment 
of compensable evaluations.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.


Thoracic Spine Disorder

The July 2002 rating decision granted service connection for 
thoracic spine degenerative arthritic changes and rated it as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis), effective from July 17, 2002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  A rating of 20 
percent is assigned for each such major joint or group of 
minor joints, with occasional incapacitating exacerbations, 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

As to the criteria for rating limitation of motion of the 
thoracic spine, the Board notes that since the veteran filed 
her claim in April 2002 there have been a number of changes 
in the criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a.  In this regard, the new criteria for 
rating all other back disorders except intervertebral disc 
syndrome became effective September 26, 2003.  See 68 Fed. 
Reg. 51454-56 (Aug. 27, 2003).  Thereafter, 69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  The RO has 
informed the veteran of the pertinent changes in the law.  
Specifically, the March 2003 statement of the case and June 
2007 supplemental statement of the case provided the veteran 
with notice of the old and new criteria for rating all other 
disabilities of the back.  

Given the change in law, while VA may consider the old 
criteria for rating all other disabilities of the back for 
the entire period during which the appeal has been pending, 
it may only consider the new criteria for rating all other 
disabilities of the back from September 26, 2003.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to September 26, 2003, given the noncompensable rating 
assigned the thoracic spine disorder, the veteran would be 
entitled to a compensable rating under potentially applicable 
Diagnostic Codes if she had ankylosis of the dorsal spine at 
a favorable angle (20 percent) or ankylosis of the dorsal 
spine at an unfavorable angle (30 percent) (Diagnostic Code 
5288); or moderate or severe limitation in the range of 
motion of the dorsal spine (10 percent) (Diagnostic 
Code 5291).  38 C.F.R. § 4.71a (2003).

Since September 26, 2003, given the noncompensable rating 
assigned the thoracic spine disorder, the veteran would be 
entitled to a compensable rating under potentially applicable 
Diagnostic Codes if she has forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, if she has muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or if she has a vertebral body 
fracture with loss of 50 percent or more of the height (10 
percent); or forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent).  38 C.F.R. § 4.71a (2007). 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

As to old Diagnostic Code 5288, the record on appeal is 
negative for a diagnosis of ankylosis of the thoracic spine.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  In the absence of 
ankylosis, the Board may not rate her service-connected 
thoracic spine disorder as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, at no time during the 
pendency of the appeal was the veteran entitled to a 
compensable rating due to ankylosis under old Diagnostic 
Code 5288.  See 38 C.F.R. § 4.71a (2003); Fenderson, supra.

As to whether the veteran is entitled to a compensable rating 
for her service connected thoracic spine disorder due to 
limitation of motion under 38 C.F.R. § 4.71a Diagnostic 
Code 5003 (2007) and/or under old 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003), the Board notes that, while the 
April 2002 VA examiner noted that the veteran had a 
congenital abnormality of the thoracic spine, the only 
medical observations found in the record as to the severity 
of her thoracic spine disorder is limited to those made by 
the June 2003 VA spine examiner.  Specifically, at that time, 
the examiner reported that the thoracic spine was straight 
with good muscle tone and no spasm or tenderness.  It was 
also reported that thoracic spine X-rays were negative except 
for mild scoliosis.  The examiner thereafter opined that 
there was no evidence of degenerative arthritis changes of 
the thoracic spine.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 
compensable rating for the thoracic spine disorder under 
Diagnostic Code 5003 because there is no X-ray evidence of 
arthritis with limitation of motion of the thoracic spine.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  Likewise, 
even when considering functional limitations due to pain and 
the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the 
Board does not find that the veteran's functional losses 
equate to the criteria required for a compensable rating for 
the thoracic spine disorder under Diagnostic Code 5291 
because there is no objective evidence of moderate limitation 
in the range of motion of the dorsal spine even taking into 
account complaints of pain at any time during the pendency of 
this appeal.

As to whether the veteran is entitled to a compensable rating 
for her service connected thoracic spine disorder due to 
limitation of motion under the rating criteria that became 
effective September 26, 2003, the Board notes that under the 
new criteria there is no specific Diagnostic Code that only 
addresses the thoracic spine.  Rather, the revised rating 
criteria are in terms of the thoracolumbar spine, recognizing 
that the thoracic and lumbar segments move in unison.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  Therefore, the Board finds 
that rating her thoracic spine disorder based on limitation 
of motion of the thoracic spine would overlap with the rating 
already assigned her service connected lumbar spine disorder 
based on limitation of motion and violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2007).  Accordingly, the 
claim for a compensable rating for the veteran's thoracic 
spine disorder, due to limitation of motion under the rating 
criteria that became effective September 26, 2003, must be 
denied as the criteria for a compensable evaluation were not 
met at any time during the pendency of this appeal.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Under the rating criteria that became effective September 26, 
2003, the veteran would also be entitled to a compensable 
rating for her thoracic spine disorder if it is manifested by 
muscle spasm, guarding, or localized tenderness and/or a 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007).  The Board 
finds that the assignment of the veteran of a compensable 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine for these problems, which would be 
isolated to the thoracic spine, would not violate the rule 
against pyramiding.  38 C.F.R. § 4.14.

In this regard, the Board notes that the records since 
September 26, 2003, including the results of the December 
2006 VA spine examination, are negative for objective 
evidence of thoracic spine muscle spasm, guarding, or 
localized tenderness and/or a vertebral body fracture.  
Therefore, the claim for a compensable rating for the 
thoracic spine disorder under the General Rating Formula for 
Diseases and Injuries of the Spine must be denied.  38 C.F.R. 
§ 4.71a (2007).  

Under the new rating criteria that became effective 
September 26, 2003, a separate rating for associated 
objective neurologic abnormalities is assignable provided 
these abnormalities are compensably disabling.  See 38 C.F.R. 
§ 4.71a, Note 1 (2007).  Assignment of separate compensable 
rating for these neurological problems, which would be 
isolated to the nerves in the thoracic spine, would not 
violate the rule against pyramiding.  38 C.F.R. § 4.14.

However, the Board notes that the records since September 26, 
2003, including the results of the December 2006 VA spine 
examination, are negative for objective evidence of adverse 
neurological symptomatology as a result of the veteran's 
thoracic spine disorder.  Therefore, the veteran is not 
entitled a separate compensable rating for any neurologic 
abnormalities.  See 38 C.F.R. § 4.71a, Note 1 (2007).  

Lastly, the Board notes that each of the ways by which the 
spine is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), contemplates 
limitation of motion.  See VAOPGCPREC 36-97; 63 Fed. Reg. 
31262 (1998).  Therefore, assigning separate ratings on the 
basis of both limitation of motion and other symptoms would 
be inappropriate.  38 C.F.R. § 4.14 (2007).  


Hilar Lymphadenopathy

The July 2002 rating decision also granted service connection 
for hilar lymphadenopathy and rated it as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6846 (sarcoidosis), 
effective from July 17, 2002.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment is rated as 
noncompensable; sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids is rated as 30 percent 
disabling; sarcoidosis with pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control 
is rated as 60 percent disabling; and sarcoidosis with cor 
pulmonal, cardiac involvement with congestive heart failure, 
or progressive pulmonary disease with fever, night sweats, 
and weight loss despite treatment is rated as 100 percent 
disabling. 

Alternatively, Diagnostic Code 6846 directs VA to rate active 
disease or residuals as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, chronic 
bronchitis with pulmonary function test (PFT) showing Forced 
Expiratory Volume at one second (FEV-1) of 71 to 80 percent 
predicted, FEV-1/Forced vital capacity (FVC) of 71 to 80 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted warrants a 10 percent rating; FEV-1 
of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, 
or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent 
rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 
to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating; and 
FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40-percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy warrants a 100 percent 
rating.  The veteran need only meet one criterion to satisfy 
the rating criteria for a higher evaluation because the 
criteria are listed in the alternative.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).)

With the above criteria in mind, at the June 2003 VA 
examination the veteran complained of shortness of breath 
once or twice every two weeks, unrelated to activity, 
starting one month ago.  She treated her shortness of breath 
with an Albuterol inhaler.  She also complained of a daily 
intermittent cough of one year duration.  A February 2003 
computerized tomography (CT) showed marginal lymphadenopathy 
consistent with sarcoidosis and the lungs being clear except 
for some minimal linear scarring of the left lower lobe.  On 
examination, the veteran was not in distress.  She did not 
have kyphoscoliosis or pectus excavatum.  A resonant 
percussion was noted.  Breath sounds were clear.

Thereafter, at the December 2006 VA examination, the veteran 
reported that she used an Albuterol inhaler approximately 
twice a month for shortness of breath or wheezing.  On 
examination, she was not in acute cardiorespiratory distress, 
breath sounds were clear, no wheeze or rales were present, 
and she did not have lymphadenopathy or hepatosplenomegaly. 

The Board notes that the veteran does not claim and the 
record does not show that her service connected hilar 
lymphadenopathy requires chronic low dose or intermittent 
corticosteroids.  In fact, the veteran told both of her most 
recent VA examiners when asked about her medication usage 
that she used an Albuterol inhaler and Albuterol is not a 
steroid.  Therefore, a compensable rating is not warranted 
under Diagnostic Code 6846.  38 C.F.R. § 4.97.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

As to a compensable rating under Diagnostic Code 6600, at the 
June 2003 VA examination FEV-1 was 90 percent of predicted 
and FEV-1/FVC was 107 percent of predicted.  The June 2003 
respiratory examiner thereafter opined that the veteran's 
test results were suboptimal and that her FEV-1, FEV-1/FVC, 
and DLCO were all normal.  Similarly, at the December 2006 VA 
respiratory examination, it was opined that the veteran's PFT 
was normal and, compared to the June 2003 PFT, FVC, FEV-1, 
and DLCO remained normal. 

Therefore, because the veteran the veteran's FEV-1 is not 71 
to 80 percent predicted, FEV-1/ FVC is not 71 to 80 percent 
predicted, and his DLCO (SB) is not 66 to 80 percent 
predicted, the Board also finds that she does not meet the 
criteria for a compensable rating for her hilar 
lymphadenopathy under Diagnostic Code 6600 at any time during 
the pendency of this appeal.  38 C.F.R. § 4.97.  


Conclusion

The Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2007).  Although the veteran reported that her 
service connected disabilities interfere with employment, the 
evidence does not reflect that either her thoracic spine 
disorder or hilar lymphadenopathy, acting alone, caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or required 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the veteran's and her representative's written 
statements to the RO, the claimant's statements to her VA 
examiners, or the personal hearing testimony.  In this 
regard, while the veteran is credible to report on the pain 
and shortness of breath that she feels and the claimant and 
others are credible to report what they can see (see Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), the Board 
will nonetheless give more evidentiary weight to the medical 
opinions provided by the VA examiners because these opinions 
are based on the objective medical evidence seen at these 
examinations and as reported on by medical experts.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
for compensable disability ratings for thoracic spine 
disorder and hilar lymphadenopathy must be denied.


ORDER

A compensable rating for a thoracic spine disorder is not 
warranted at any time since July 17, 2002. 

A compensable rating for hilar lymphadenopathy is not 
warranted at any time since July 17, 2002. 


REMAND

As to entitlement to a rating in excess of 10 percent for a 
lumbar spine disorder, the Board notes that the July 2002 
rating decision that granted the veteran service connection 
for this disability rated it under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome) (2002).  
However, while the regulations governing rating 
intervertebral disc syndrome changed effective from 
September 23, 2002 (see 67 Fed. Reg. 54349 (Aug, 22, 2002)), 
the veteran was not provided notice of the new rating 
criteria (see 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007)) 
in the subsequent June 2007 supplemental statement of the 
case.  Therefore, a remand is required to provide her with 
this notice.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. § 19.9 (2007).

Next, the Board notes that the veteran testified that she 
received treatment for her lumbar spine disorder 
approximately once every month from a Dr. Michael Popoff.  
However, a review of the record fails to show that the 
veteran ever provided VA with an authorization to request 
these records or the records themselves.  Therefore, on 
remand, VA should attempt to obtain and associate these 
records with the claims file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

Accordingly, this issue is REMANDED to the AMC or the RO for 
the following actions:

1.  The AMC/RO, after obtaining an 
authorization, should request all of the 
veteran's treatment records from Dr. 
Popoff.  If the veteran fails to provide 
VA with an authorization or the records 
sought do not exist, this fact should be 
memorialized in writing and added to the 
claims file.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
AMC/RO should issue a supplemental 
statement of the case which, among other 
things, provides the veteran with notice 
of 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  The veteran should 
thereafter be provided with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


